Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered. 
Status of the claims
Claims 1, 8, 13, 17, 19  is/are amended, claim 18 is/are cancelled and claims 20-22 is/are added.  Currently claims 1, 3-17, 19-22 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim(s) 1, 3-6, 10-14, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (RE23487) in view of Hanson (5404909).
Regarding claim 1, McCabe, Fig 1,3, discloses a shut-off valve for controlling flow of a pressurised gas fluid, comprising: a body 24-31 defining a passage (vertical passage with valve seat) extending between a gas inlet channel 24 and a gas outlet channel 31; a sealing element 16 arranged to, in a first position, close the passage, and in a second position (Fig 3), open the passage to allow fluid to flow between the inlet channel and the outlet channel through the passage; a pin element 19 at least partly arranged in the passage and connected to the sealing element (in closed position); and a biasing element 18 for biasing a first (lower) end of the sealing element such that a second end (top portion) of the sealing element is in contact with the pin element.
McCabe fails to disclose a pin element having a restrictor sealing the flow independently of sealing element in sealing element closed position.  Hanson, Fig 2,3,4 teaches a similar sealing element 35 opened by a pin element 96-77 with restrictor 77 in the passage such that the pin element restrictor 77 seals the flow independently of sealing element 35 in sealing element closed position (Fig 2,3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by 
McCabe fails to disclose pin element having a guide for guiding a flow between the inlet channel and the outlet channel.  Hanson, Fig 2,3,4 teaches pin element 96-77 with a guide (80 and narrowed pin section) for guiding a flow between the inlet channel and the outlet channel when the sealing element is in the second position, the guide extending in a longitudinal direction (along the pin axis) of the pin element and being arranged to allow the flow to leave the passage in a radial direction of the pin element.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by McCabe with pin element having guide ribs and narrowed pin section as taught by Hanson in order provide smooth flow direction from inlet to radial outlet.
As to claim 3, the restrictor 77 (as shown in Hanson when McCabe is modified with a sealing restrictor in view of Hanson) surrounds (in the form of radial expansion) the pin element in a circumferential direction and is tapering (in an axial direction from the first end). 
As to claim 4, the body comprises an inner threading (at 15) and the pin element 19 comprises an outer threading in engagement with the inner threading of the body, and wherein rotation of the pin element in a first direction (clockwise) forces the sealing element from the first position to the second position, and rotation of the pin element in a second direction allows the sealing element to move from the second position to the first position by means of the biasing element 18.
As to claim 5, the body comprises an inner threading (at 15) and the shut-off valve further comprises a rotation spindle (threaded portion of 19) in (integral) contact with the pin element (portion of 19 below threads) and having an outer threading in engagement with the inner threading of the body, and rotation of the rotation spindle (threaded portion of 19)  in a first direction moves the sealing element 16 from the first position to the second position via the pin element (portion of 19 below threads), and rotation of the rotation spindle in a second direction allows the sealing element 16 to move from the second position to the first position by means of the biasing element 18.
As to claim 6, a hand wheel 20 is connected to the rotation spindle.
As to claim 10, the guide (as taught by Hansen) comprises a longitudinally extending recess (narrowed pin section) formed in an outer surface of the pin element, the outer surface extending between a first (lower) and a second (upper) axial end of the pin element.
As to claim 11, the gas inlet channel 24 and the passage (vertical passage) are arranged essentially perpendicular to each other.
As to claim 12, the gas outlet channel 31 and the passage (vertical passage) are arranged essentially perpendicular to each other.
As to claim 13, the gas inlet channel 24 and the gas outlet channel 31 are arranged with a distance between them, the distance being bridged by the passage (vertical passage).
As to claim 14, in making and/or using the device of McCabe as modified (as explained in claim 1 rejection above), for controlling flow of a pressurised gas by with the shut-off valve of claim 1, one would perform the steps of opening the shut-off valve 
As to claim 19, the sealing element, pin element, and biasing element are each disposed within the body.
As to claim 20, McCabe discloses a first conduit (path from 24 to chamber below valve seat) and a second conduit (vertical passage in valve seat) such that second conduit extend transversely (first passage being downwards and second passage upwards) to a direction which the gas inlet channel and the gas outlet channel extend, and the sealing element is arranged to, in the first position, close the second conduit, and in the second position, open the second conduit to allow the gas flow to reverse directions (from downwards to upwards)in when moving from the first conduit to the second conduit.
As to claim 21, McCabe, Fig 1,3, discloses a shut-off valve for controlling flow of a pressurised gas fluid, comprising: a body 24-31 defining a passage (vertical passage with valve seat) extending between a gas inlet channel 24 and a gas outlet channel 31; a sealing element 16 arranged to, in a first position, close the passage, and in a second position (Fig 3), open the passage to allow fluid to flow between the inlet channel and the outlet channel through the passage; a pin element 19 at least partly arranged in the passage and connected to the sealing element (in closed position); and a biasing element 18 for biasing a first (lower) end of the sealing element such that a second end (top portion) of the sealing element is in contact with the pin element. McCabe discloses a first conduit (path from 24 to chamber below valve seat) and a second conduit (vertical passage in valve seat) such that second conduit extend transversely (first passage being downwards and second passage upwards) to a direction which the gas inlet channel and the gas outlet channel extend, and the sealing element is arranged to, in the first position, close the second conduit, and in the second position, open the second conduit to allow the gas flow to reverse directions (from downwards to upwards)in when moving from the first conduit to the second conduit.
McCabe fails to disclose a pin element having a restrictor sealing the flow independently of sealing element in sealing element closed position.  Hanson, Fig 2,3,4 teaches a similar sealing element 35 opened by a pin element 96-77 with restrictor 77 in the passage such that the pin element restrictor 77 seals the flow independently of sealing element 35 in sealing element closed position (Fig 2,3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by McCabe with pin element restrictor sealing the flow independently of sealing element in sealing element closed position as taught by Hanson in order provide an additional passage closing arrangement for improved sealing.
McCabe fails to disclose pin element having a guide for guiding a flow between the inlet channel and the outlet channel.  Hanson, Fig 2,3,4 teaches pin element 96-77 with a guide (80 and narrowed pin section) for guiding a flow between the inlet channel and the outlet channel when the sealing element is in the second position, the guide extending in a longitudinal direction (along the pin axis) of the pin element and being arranged to allow the flow to leave the passage in a radial direction of the pin element.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by McCabe with pin element having guide ribs and narrowed pin section as taught by Hanson in order provide smooth flow direction from inlet to radial outlet.
As to claim 22, the restrictor 77 (as shown in Hanson when McCabe is modified with a sealing restrictor in view of Hanson) surrounds (in the form of radial expansion) the pin element in a circumferential direction and is tapering (in an axial direction from the first end). 
Claim(s) 7, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (RE23487) in view of Hanson (5404909) further in view of White et al (20160178084).
McCabe as modified discloses hand wheel connected to pin element but fails to disclose hand actuator as hand wheel with marking cooperating with status indicators 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by McCabe as modified with hand actuator as hand wheel with marking cooperating with status indicators printed on vale body as taught by White in order provide a visual indication of valve settings for manual actuation.
Claim(s) 8, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (RE23487) in view of Hanson (5404909) further in view of Jenkins (0048407).
As to claims 8 and 17, McCabe fails to disclose threads as high-pitch. Jenkins teaches, col 2 line 7-10, a valve with high-pitch (coarse) threads so as to require a partial rotation to fully open the valve.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by McCabe as modified with high-pitch (coarse) threads as taught by Jenkins in order provide fast opening and closing action.
As to claim 9, McCabe fails to disclose a spindle housing the sealing element. Jenkins teaches similar valve with lower spindle L,Q houses the sealing element K and in connection with the biasing element O.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by McCabe as modified with spindle housing the sealing element and abutting the spring .
Claim(s) 8, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (RE23487) in view of Hanson (5404909) further in view of Jenkins (0048407).
As to claim 20, McCabe fails to disclose a first conduit (path from 24 to chamber below valve seat) and a second conduit (vertical passage in valve seat) such that second conduit extend transversely (first passage being downwards and second passage upwards) to a direction which the gas inlet channel and the gas outlet channel extend, and the sealing element is arranged to, in the first position, close the second conduit, and in the second position, open the second conduit to allow the gas flow to reverse directions (from downwards to upwards)in when moving from the first conduit to the second conduit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by McCabe as modified with high-pitch (coarse) threads as taught by Jenkins in order provide fast opening and closing action. 
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims. McCabe is cited to show incorporation of inlet and outlet being co-axial with reversing flow passages.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753